Name: Council Regulation (EEC) No 1738/82 of 28 June 1982 amending Regulation (EEC) No 1035/72 as regards preventive withdrawals of apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 82 Official Journal of the European Communities No L 190 /7 COUNCIL REGULATION (EEC) No 1738/82 of 28 June 1982 amending Regulation (EEC) No 1035/72 as regards preventive withdrawals of apples and pears THE COUNCIL OF THE EUROPEAN COMMUNITIES, ensured more effective support and stabilization of the market ; whereas the system should therefore be extended ; Whereas the conditions for applying the arrangements in question have not been met in the case of pears ; whereas, in view of experience with regard to apples , the arrangements should nonetheless also be extended for pears , Having regard to the Treaty7 establishing the European Economic Community , and in particular Article 43 thereof. Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas Article 15a of Council Regulation (EEC) No 1035/72 of 18 Mav 1972 on the common organizaton of the market in fruit and vegetables (2), as last amended by Regulation (EEC) No 1203/82 ('), lays down  on a temporary basis  that preventive with ­ drawals may be authorized for apples and pears where the market situation and, in particular, the size of the crop and the level of prices , give reason to fear a collapse of the market ; Whereas the experience of the last three marketing years has shown that application of the preventive withdrawal arrangements for dessert apples has HAS ADOPTED THIS REGULATION : Article 1 In Article 15a (3 ) of Regulation (EEC) No 1035/78 , the date '30 June 1982 ' shall be replaced by ' 30 June 1987 '. Article 2 This Regulation shall enter into force on 1 July 1982 . This Regulation shall be binding m its entirety and directly applicable in all Member States . Done at Brussels , 28 June 1982 . For the Council The President P. de KEERSMAEKER (') Opinion delivered on 18 June 1982 ( not vet published in the Otficia ! Journal ). ( ; ) OJ No L if 8 , 20 . 5 . 1972 , p . 1 . O OJ No L 140 , 20 . 5 . 1982 . p . 3b .